DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a) as being anticipated  by Helmenstein (8,342,371).  Helmenstein discloses, in figs. 1-5, 
A sealant-dispensing cartridge assembly comprising:
a cartridge holder 12  structured and arranged for removable connection to a sealant-dispensing gun 11;
a sealant-containing cartridge  26 inside the cartridge holder including a front cartridge opening 28 extending forward from an open front end 18 of the cartridge holder, and a rear cartridge opening;
a plunger 30 slidably mounted inside the sealant-containing cartridge including a front plunger end structured and arranged to contact and apply force against the sealant contained in the cartridge, a rear plunger opening, and a plunger sidewall 31 extending between the front plunger end and rear plunger opening; and

a radially expandable plunger head assembly 16 mounted on a plunger rod 15  and at least partially inserted through the rear plunger opening structured and arranged to apply outward radial force against the plunger sidewall when the plunger rod is advanced forward inside the sealant-containing cartridge and the plunger-head assembly presses against the plunger 30 to apply the force against the sealant;
wherein the radially expandable plunger head assembly comprises a radially expandable collet 40 structured and arranged to apply the outward radial force against the plunger sidewall.
Allowable Subject Matter
Claims 3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 10-23 have been allowed because claim 10 comprising limitations of claims 3 and 6, which are allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        September 29, 2022